Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner's Amendments 
 
The following examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for these examiner’s amendments was given in a telephone interview with Ms. Ann Skerry on 09/08/2021.

Amendments to the Claims
 
Please amend the claims as follows: 

Claim 5
5. The electrochemical device of claim 23, wherein the crosslinked polymerized ionic liquid of the electrolyte membrane includes organic cations selected from nitrogen-containing cations, phosphorus-containing cations, sulfur-containing cations, and combinations thereof. 

Claim 6
6. The electrochemical device of claim 5, wherein the crosslinked polymerized ionic liquid of the electrolyte membrane includes nitrogen-containing organic cations selected from the group consisting of imidazolium, pyridinium, piperidinium, and pyrrolidinium-containing cations, organo-ammonium cations, polymers thereof, and mixtures thereof.

Claim 7
7. The electrochemical device of claim 23, wherein the crosslinked polymerized ionic liquid of the electrolyte membrane includes nitrogen-containing organic cations of the general form:

Allowable Subject Matter 
Claims 3-10, 12-18, 20, and 23-25 are allowed.

Reasons for Allowance 
The prior art of record does not teach or render obvious the invention of claim 23 as a whole, including the limitation that wherein the electrolyte membrane comprises a crosslinked polymerized ionic liquid.
The prior art of record does not teach or render obvious the invention of claim 25 as a whole, including the limitation that electrochemical device comprises a gas diffusion layer in the cathode chamber adjacent the reduction catalyst layer; a gas diffusion layer in the anode chamber adjacent the oxidation catalyst layer; and a carbon dioxide capture layer in the anode chamber, the carbon dioxide capture layer being spaced from the membrane by the oxidation catalyst layer..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SALIL JAIN/Examiner, Art Unit 1795